DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/12/2021 has been entered. Claims 1-20 remain pending in the application. The applicant’s amendments to the claims and the specification have overcome the 35 U.S.C 112 rejection and the objections to the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US Pub No. US2017/0360403) in the view of Halmann et al (US Pub No. 2012/0289830).

Regarding claim 1, Rothberg teaches A method for ultrasound imaging (see paragraph 0101), the method comprising: acquiring, via an ultrasound probe, at least one image of a 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.); quantifying in real-time, via the navigation platform, the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol (see paragraph 0181); computing in real-time, via the navigation platform, a desired trajectory of the ultrasound probe from the current location to a target location based on the determined clinical protocol (figure 2, element 208, see paragraph 0189); communicating in real-time, via the navigation platform, a desired movement of the ultrasound probe based on the computed trajectory (see paragraph 0189); and moving the ultrasound probe along the computed trajectory based on the communicated desired movement to acquire images of the subject, wherein the acquired images comprise a desired anatomical region of interest (see paragraph 0189).
However, Rothberg fails to explicitly teach generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the 
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), the identified one or more anatomical regions of interest, and the quantification of the at least one image (see abstract and paragraph 0024)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user understand and visualize the patient’s anatomy being imaged in real time. Therefore, this modification will help the user to image the patient more accurately.

Regarding claim 3, Rothberg teaches The method of claim 1, wherein identifying the one or more anatomical regions of interest comprises: detecting, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generating a bounding box corresponding to each of the one or more detected anatomical regions of interest, wherein each bounding box is configured to encompass a corresponding detected anatomical region of interest of the one or more anatomical regions of interest (figure 2, element 206, see paragraph 0192).



Regarding claim 5 Rothberg teaches The method of claim 4 further comprising but fails to explicitly teach the updating an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches updating an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a step of updating the anatomical model. Doing so will enable the operator to perform more accurate imaging and to visualize the interior of the anatomical model in real time.



Regarding claim 7, Rothberg teaches The method of claim 6, wherein communicating in real time the desired movement of the ultrasound probe comprises providing desired movements of the ultrasound probe based on the computed trajectory to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 8, Rothberg teaches The method of claim 7, wherein communicating in real time the desired movement of the ultrasound probe comprises providing a real-time indicator to a user, wherein providing the real-time indicator comprises one or more of visualizing the real-time indicator on a display, playing an audio-indicator of the real- time indicator, and visualizing a color indicator to guide the user to the target location (see paragraphs 0029, 0144, and 0200).

Regarding claim 9, Rothberg teaches the method of claim 8, further comprising visualizing in real-time on a display the at least one image, the current location of the 

Regarding claim 10, Rothberg teaches the method of claim 9, further comprising superimposing the real-time indicator on the at least one image (see paragraph 0224).

Regarding claim 11, Rothberg teaches A system, comprising: a navigation platform comprising: an anatomy positioning unit configured to determine in real-time a current position of an ultrasound probe on a body surface of a subject based on at least one image (see paragraph 0168); an anatomy cognition unit configured to identify in real-time one or more anatomical regions of interest in the at least one image (see paragraphs 0181 and 0308); a scan plane scoring unit configured to quantify in real-time the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol (see paragraph 0181); a guidance unit configured to compute in real-time a desired trajectory of the ultrasound probe from the current location to a target location based on the determined clinical protocol (figure 2, element 208, see paragraph 0189); and  34324064-1 a feedback unit configured to communicate in real-time a desired movement of the ultrasound probe based on the computed trajectory (figure 2, element 208, see paragraph 0189).
However, Rothberg fails to explicitly teach a subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one 
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user understand and visualize the patient’s anatomy being imaged in real time. Therefore, this modification will help the user to image the patient more accurately.

Regarding claim 13, Rothberg teaches The system of claim 11, wherein to identify the one or more anatomical regions of interest the anatomy cognition unit is configured to: detect, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generate a bounding box corresponding to each of the one or more detected anatomical regions of interest, wherein each bounding box is configured to encompass a corresponding detected anatomical region of interest of the one or more detected anatomical regions of interest (figure 2, element 206, see paragraph 0192).

Regarding claim 14, Rothberg teaches The system of claim 13, wherein to quantify the at least one image the scan plane scoring unit is configured to rate, via a deep learning technique, the at least one image based on a clinical standard to generate a proximity score corresponding to each scan plane of the one or more scan planes (see paragraph 0185).

Regarding claim 15 Rothberg teaches The system of claim 14 but fails to explicitly teach, wherein the subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a step of updating the anatomical model. Doing so will enable the operator to perform more accurate imaging and to visualize the interior of the anatomical model in real time.

Regarding claim 16 Rothberg teaches The system of claim 14, wherein to compute the desired trajectory of the ultrasound probe the guidance unit is configured to chart a path on the body surface of the subject from the current position of the ultrasound probe to the target location based on the current position of the ultrasound probe, the bounding boxes corresponding to the one or more detected anatomical regions of interest, the identified anatomical regions of interest, or combinations thereof (figure 2, element 208, see paragraph 0189).

Regarding claim 17 Rothberg teaches The system of claim 16, wherein to communicate in real time the desired movement of the ultrasound probe the feedback unit is configured to provide a real-time indicator to a user, and wherein to provide the real-time indicator the feedback unit is configured to visualize the real-time indicator on a display, play an audio-indicator of the real-time indicator, or a combination thereof to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 18, Rothberg teaches An imaging system, the system comprising:  36324064-1 an acquisition subsystem configured to acquire at least one image corresponding to a subject (see paragraph 0209); a processing subsystem in operative association with the acquisition subsystem and configured to process the at least one image, wherein the processing subsystem comprises a navigation platform configured to (see paragraph 0209): determine in real-time a current position of an ultrasound probe on a body surface of the subject based on the at least 
However, Rothberg fails to explicitly generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help 

Regarding claim 19, Rothberg teaches the imaging system of claim 18, wherein the acquisition subsystem is further configured to acquire images of the subject corresponding to movement of the ultrasound probe along the computed trajectory, and wherein the acquired images comprise a desired anatomical region of interest (see paragraph 0186).

Regarding claim 20, Rothberg teaches the imaging system of claim 18, further comprising a display configured to visualize the at least one image, the current location of the ultrasound probe, the quantification of the at least one image, the desired trajectory of the ultrasound probe, or combinations thereof (Figure 3A, see paragraph 0194 and figure 7E).

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US Pub No. US2017/0360403) in the view of Halmann et al (US Pub No. 2012/0289830) and in the view of Patwardhan et al. (US Pub No. US2015/0164605).

Regarding claim 2 Rothberg teaches The method of claim 1, wherein determining the current position of the ultrasound probe on the body surface of the subject comprises (see paragraph 0168): identifying one or more anatomical landmarks on the body surface of the subject (see paragraphs 0101 and 0114); obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (see paragraph 0236); and 
However Rothberg in the view of Halmann fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Patwardhan, in the same field of endeavor in the subject of methods for imaging, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject; obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (See paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg in the view of Halmann to incorporate the teachings of Patwardhan to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately. 

Regarding claim 12, Rothberg teaches The system of claim 11, wherein to determine the current position of the ultrasound probe on the body surface of the subject (see paragraph 0168), the anatomy positioning unit is configured to: identify one or more anatomical landmarks on the body surface of the subject (see paragraphs 0101 and 0114); obtain, via use 
However Rothberg in the view of Halmann fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Patwardhan, in the same field of endeavor in the subject of methods for imaging, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject; obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (See paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg in the view of Halmann to incorporate the teachings of Patwardhan to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately.

Response to Arguments
Applicant’s arguments, see page 11, filed on 03/12/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 11, filed on 03/12/2021, with respect to the 35 U.S.C 112 rejection have been fully considered and are persuasive.  The 35 U.S.C 112 rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 12-13, with respect to claim 1 rejection, the applicant argued that Rothberg does not teach identifying in real-time one or more anatomical regions. However, see paragraphs 0181 and 0308 of Rothberg invention; ex: the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned. Therefore, the argument is not persuasive.
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US20170265846, to Sui et al, in the subject of alert assistance for survey mode ultrasound imaging.
US Pub No. US20170116497, to Georgescu et al, in the subject of intelligent multi-scale medical image landmark detection.
US Pub No. US20160328998, to Pedersen et al, in the subject of virtual interactive system for ultrasound training.
US Pub No. US20140171797, to Hershey et al, in the subject of systems and methods for communicating ultrasound probe location and image information.
US Pub No. US20140073907, to Kumar et al, in the subject of system and method for image guided medical procedures.
US Pub No. US20130317352, to Case et al, in the subject of systems and methods for planning and navigation.
US Pub No. US 20040019270, to Takeuchi et al, in the subject of Ultrasonic Probe and Navigation Method for Acquisition of Ultrasonic Image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAINAB MOHAMMED ALDARRAJI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793